Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 15/830336 application is in response to the communications filed October 17, 2022. 
Claims 1, 9, 19 and 20 were amended October 17, 2022. 
Claims 1-20 are currently pending and considered below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of co-pending Application No. 15/830258 in view of Mahadkar et al. (US 2014/0379361). This is a provisional nonstatutory double patenting rejection.
Claim 1 is substantially similar to claim 16 of the ‘258 application save for the fast pass token condition resulting in skipping claim scrubbing.
However Mahadkar teaches further comprising, upon determining the encounter is associated with a fast pass token: skipping claim scrubbing for the encounter and not billing the payer for the claim scrubbing:
(Paragraphs [0044] and [0080] and Figure 3C of Mahadkar. The teaching describes checking if the requested amount matches the pre-approved amount, equivalent to the fast pass token, and can determine if a certain amount should be issued, equivalent to determine if the encounter is billable or non-billable. The teaching describes pre-authorizing a surgery if the surgery is qualified for pre-authorization, which allows them to bypass billing the insurance provider an additional amount, this bypass including skipping scrubbing the claims that would have happened had the bypass not occurred.)
It would have been obvious to one of ordinary skill in the art before the time of filing to claim 1, the fast pass token of Mahadkar. Paragraph [0017] of Mahadkar teaches that the disclosed invention provides for expedited healthcare claim processing and reduced processing latency in healthcare claim adjudication. One of ordinary skill in the art would have added to claim 1, the teaching of Mahadkar based on this incentive without yielding unexpected results.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of co-pending Application No. 15/830303 in view of Mahadkar et al. (US 2014/0379361). This is a provisional nonstatutory double patenting rejection.
Claim 1 is substantially similar to claim 15 of the ‘303 application save for the fast pass token condition resulting in skipping claim scrubbing.
However Mahadkar teaches further comprising, upon determining the encounter is associated with a fast pass token: skipping claim scrubbing for the encounter and not billing the payer for the claim scrubbing:
(Paragraphs [0044] and [0080] and Figure 3C of Mahadkar. The teaching describes checking if the requested amount matches the pre-approved amount, equivalent to the fast pass token, and can determine if a certain amount should be issued, equivalent to determine if the encounter is billable or non-billable. The teaching describes pre-authorizing a surgery if the surgery is qualified for pre-authorization, which allows them to bypass billing the insurance provider an additional amount, this bypass including skipping scrubbing the claims that would have happened had the bypass not occurred.)
It would have been obvious to one of ordinary skill in the art before the time of filing to claim 1, the fast pass token of Mahadkar. Paragraph [0017] of Mahadkar teaches that the disclosed invention provides for expedited healthcare claim processing and reduced processing latency in healthcare claim adjudication. One of ordinary skill in the art would have added to claim 1, the teaching of Mahadkar based on this incentive without yielding unexpected results.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of co-pending Application No. 15/830319 in view of Mahadkar et al. (US 2014/0379361). This is a provisional nonstatutory double patenting rejection.
Claim 1 is substantially similar to claim 16 of the ‘319 application save for the fast pass token condition resulting in skipping claim scrubbing.
However Mahadkar teaches further comprising, upon determining the encounter is associated with a fast pass token: skipping claim scrubbing for the encounter and not billing the payer for the claim scrubbing:
(Paragraphs [0044] and [0080] and Figure 3C of Mahadkar. The teaching describes checking if the requested amount matches the pre-approved amount, equivalent to the fast pass token, and can determine if a certain amount should be issued, equivalent to determine if the encounter is billable or non-billable. The teaching describes pre-authorizing a surgery if the surgery is qualified for pre-authorization, which allows them to bypass billing the insurance provider an additional amount, this bypass including skipping scrubbing the claims that would have happened had the bypass not occurred.)
It would have been obvious to one of ordinary skill in the art before the time of filing to claim 1, the fast pass token of Mahadkar. Paragraph [0017] of Mahadkar teaches that the disclosed invention provides for expedited healthcare claim processing and reduced processing latency in healthcare claim adjudication. One of ordinary skill in the art would have added to claim 1, the teaching of Mahadkar based on this incentive without yielding unexpected results.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of co-pending Application No. 15/830303 and claim 8 of co-pending Application No. 15/830319. These claims are substantially similar to each other.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of co-pending Application No. 15/830303 and claim 10 of co-pending Application No. 15/830319. These claims are substantially similar to each other.
Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of co-pending Application No. 15/830258, claim 16 of co-pending Application No. 15/830303 and claim 17 of co-pending Application No. 15/830319. These claims are substantially similar to each other.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of co-pending Application No. 15/830258, claim 17 of co-pending Application No. 15/830303 and claim 17 of co-pending Application No. 15/830319. These claims are substantially similar to each other.
Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of co-pending Application No. 15/830258, claim 18 of co-pending Application No. 15/830303 and claim 18 of co-pending Application No. 15/830319. These claims are substantially similar to each other.
Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over, claim 4 of co-pending Application No. 15/830303 and claim 3 of co-pending Application No. 15/830319. These claims are substantially similar to each other.
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of co-pending Application No. 15/830303 and claim 3 of co-pending Application No. 15/830319. These claims are substantially similar to each other.
Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of co-pending Application No. 15/830258 and claim 4 of co-pending Application No. 15/830319. These claims are substantially similar to each other.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of co-pending Application No. 15/830258, and claim 5 of co-pending Application No. 15/830319. These claims are substantially similar to each other.
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of co-pending Application No. 15/830258, claim 19 of co-pending Application No. 15/830303 and claim 9 of co-pending Application No. 15/830319. These claims are substantially similar to each other.
Claim 16 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of co-pending Application No. 15/830303. These claims are substantially similar to each other.
Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of co-pending Application No. 15/830258, and claim 8 of co-pending Application No. 15/830303. These claims are substantially similar to each other.
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of co-pending Application No. 15/830258, and claim 9 of co-pending Application No. 15/830303. These claims are substantially similar to each other.

Claim Rejections - 35 USC § 112
Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 19 and 20, 
The claims recite the limitation of “the coding for the coding for billing, insurance verification, claim scrubbing, and self-pay collection”. The language of “the coding for the coding for” lacks antecedent basis and is therefore considered indefinite. For the purposes of examination, the examiner will interpret this limitation as “the coding for billing, insurance verification, claim scrubbing, and self-pay collection”. 
As per claim 9, 
Claim 9 is dependent from a base claim that has been determined as indefinite. Accordingly, this claim is also found to be indefinite. 
Claim 9 recites the limitation of “determining the encounter is eligible for the fast pass token”. The term “the fast pass token” lacks antecedent basis and is therefore considered indefinite for this additional reason. For the purposes of examination, the examiner will interpret this limitation as “determining the encounter is eligible for a fast pass token”. 
As per claims 10-18, 
These claims are dependent from a base claim that has been determined as indefinite. Accordingly, these claim are also found to be indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A is a two-prong inquiry, in which Prong 1 determines whether a claim recites a judicial exception. Prong 2 determines if the additional limitations of the claim integrates the recited judicial exception into a practical application. If the additional elements of the claim fail to integrate the judicial exception into a practical application, claim is directed to the recited judicial exception, see MPEP 2106.04(II)(A).  
Step 2A Prong 1: The claim contains subject matter that recites an abstract idea, law of nature, or natural phenomenon with the steps of claim data corresponding to a billable service of an already performed encounter, the encounter having a program bundle, wherein the program bundle comprises a set of conditions that, if satisfied, enables coding for billing, insurance verification, claim scrubbing, and/or self-pay collection to be bypassed, utilize the program bundle to automatically verify codes for the billable service for participation in auto-adjudication and electronic funds transfer, upon determining the billable service of the encounter is eligible for auto-adjudication and electronic funds transfer, bypass the coding for coding for billing, insurance verification, claim scrubbing, and self-pay collection. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “automatically communicate, by an auto-adjudication system, claim data to a financial hub”, “a system for utilizing frictionless processing auto-adjudication of medical encounters, the system comprising”, “a processor”, “a computer storage medium storing computer-useable instructions that when used by the processor, cause the processor to:”, “automatically”, “by an auto-adjudication system”, and “by the auto-adjudication system”, a system for utilizing frictionless processing auto-adjudication of medical encounters, the system comprising: a processor and a computer storage medium storing computer-usable instructions that, when used by the processor, cause the processor to: automatically communicate, by an auto-adjudication system, claim data to a financial hub, the claim data corresponding to a billable service of an already performed encounter, the encounter having a program bundle, wherein the program bundle comprises a set of conditions that, if satisfied, enables coding for billing, insurance verification, claim scrubbing, and/or self-pay collection to be bypassed, utilize the program bundle to automatically verify codes for the billable service for participation in auto-adjudication and electronic funds transfer, upon determining the billable service of the encounter is eligible for auto-adjudication and electronic funds transfer, bypass the coding for coding for billing, insurance verification, claim scrubbing, and self-pay collection in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior or relationships or interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“automatically communicate, by an auto-adjudication system, claim data to a financial hub” which corresponds to mere data gathering and/or output.
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a system for utilizing frictionless processing auto-adjudication of medical encounters, the system comprising”, “a processor”, “a computer storage medium storing computer-useable instructions that when used by the processor, cause the processor to:”, “automatically”, “by an auto-adjudication system”, and “by the auto-adjudication system”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“automatically communicate, by an auto-adjudication system, claim data to a financial hub” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“wherein the codes are Healthcare Common Procedure Coding System (HCPCS) or Current Procedural Terminology (CPT).” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising initiating processing to charge for the billable service with the encounter” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 3 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising creating a post adjudicated claims data report for a payer system” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 5, 
Claim 5 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising communicating a notice to a health plan system of the health plan” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising creating a billing record for auto-adjudicated transaction fee, the billing record having 835 remittance data and electronic funds transfer data” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 6 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more: 
“further comprising communicating the billing record to an analytics system and a patient financial system” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“further comprising communicating the billing record to an analytics system and a patient financial system” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“further comprising communicating the billing record to an analytics system and a patient financial system” which corresponds to receiving or transmitting data over a network.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising, upon determining the medical service for encounter is not eligible for auto-adjudication and electronic funds transfer, continuing with normal claim processing by communicating the encounter to a healthcare clearinghouse or to the health plan of the patient” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising, upon determining the encounter is eligible for a fast pass token, not billing a provider or health service for an insurance verification check” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 9 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising setting a token eligible bit flag for this encounter” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 depends from claim 10 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising storing the token eligible bit flag” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“further comprising storing the token eligible bit flag” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“further comprising storing the token eligible bit flag” which corresponds to storing and retrieving information in memory.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“receiving an indication the billable service has been performed” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 depends from claim 12 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising, prior to evaluating a code set for accuracy, evaluating the encounter of the existence of the fast pass token eligible bit flag” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 14, 
Claim 14 depends from claim 13 and inherits all the limitations of the claim from which it depends. Claim 14 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“upon determining the encounter has the fast pass token eligible bit flag set: assigning a fast pass token for the encounter” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
“storing the pass token for the encounter in an electronic medical record” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as:
“storing the pass token for the encounter in an electronic medical record” which corresponds to mere data gathering and/or output.
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as:
“storing the pass token for the encounter in an electronic medical record” which corresponds to storing and retrieving information in memory.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 15, 112 is it and or or? 
Claim 15 depends from claim 14 and inherits all the limitations of the claim from which it depends. Claim 15 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“preventing HCPCS, CPT code validation for the encounter and not billing the payer for code validation” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 16, 
Claim 16 depends from claim 15 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising, during claim generation, determine whether the encounter is associated with a fast pass token, the fast pass token preventing billing a payer for claim scrubbing” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 17, 
Claim 17 depends from claim 16 and inherits all the limitations of the claim from which it depends. Claim 17 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising, upon determining the encounter is associated with a fast pass token bypassing claim scrubbing for the encounter” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 18, 
Claim 18 depends from claim 16 and inherits all the limitations of the claim from which it depends. Claim 18 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or something significantly more:
“further comprising not billing the payer for claim scrubbing” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 19, 
Claim 19 is substantially similar to claim 1. Accordingly, claim 19 is rejected for the same reasons as claim 19. 
As per claim 20,
Claim 20 is substantially similar to claim 1. Accordingly, claim 20 is rejected for the same reasons as claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shemesh et al. (US 2016/0110818; herein referred to as Shemesh) in view of Pacha (US 2011/0246229) in further view of Mahadkar et al. (US 2014/0379361; herein referred to as Mahadkar). 
As per claim 1, 
Shemesh teaches a processor:
(Paragraph [0061] of Shemesh. The teaching describes a “fraud detection platform 700 comprises a processor 710”)
Shemesh further teaches a computer storage medium storing computer-useable instructions: 
(Paragraph [0062] of Shemesh. The teaching describes “storage device 730 stores a program 712 and/or an anti-fraud engine 714 for controlling the processor 710”)
Shemesh further teaches automatically communicate, by an auto-adjudication system, claim data to a financial hub, the claim data corresponding to a billable service of an already performed encounter:
(Paragraphs [0025]-[0029] of Shemesh. The teaching describes an automated insurance claim fraud detection process (an auto-adjudication system). In particular, a data sharing architecture for a network of computers to perform insurance fraud detecting. The system 100 includes an insurance claim processing system 150 that receives information about insurance claims (e.g., by receiving an electronic file from a team leader, an employer, an employee, an insurance agent, a medical service provider, or a data storage unit 110). According to some embodiments, incoming telephone calls and/or documents from a doctor may be used to create information in a claim system 120 (create an encounter corresponding to a billable service provided to a patient) which, in turn, can provide information to the insurance claim processing system 150. The insurance claim processing system 150 may store information into and/or retrieve information from the data storage 110. The insurance claim processing system 150 communicates a recommended claim processing workflow (e.g., expedited or normal workflows), such as by transmitting an electronic file to a claim handler 160, a client device, an insurance agent or analyst platform, an email server, a workflow management system, a special investigation unit platform (e.g., to further examine questionable insurance claims), etc. By transmitting the claim data to an insurance agent, this constitutes automatically communicating claim data to a financial hub, i.e. the insurance provider via the insurance agent.)
Shemesh does not explicitly teach the encounter having a program bundle. 
However Pacha teaches the encounter having a program bundle: 
(Paragraph [0017] of Pacha. The teaching describes a system of detecting and identifying abuse, over-utilization and fraud arising from a healthcare bill/claim submitted for reimbursement. A memory means is used for storing a set of user-defined rules for detecting and identifying fraud. Such rules can include specific requirements in determining if the proper patient history, examination and medical decision making process of a patient was documented/performed prior to ordering diagnostic test; a quantity rule, an unbundled rule, a multidisciplinary rule, a provider referral rule, an interpretation rule, a timing rule, etc.)
When Shemesh is seen in view of Pacha, one of ordinary skill in the art would have known that one of the rules in Shemesh could have adopted a rule to include consideration for program bundled claims:
(Paragraph [0025] of Shemesh. The teaching describes that the architecture may enable the system to apply hundreds of rules to a substantially large number of claims (e.g., thousands of insurance claims) and generate results in substantially real time) and these rules would dictate how the claims are processed in the auto-adjudication system, i.e. enabling a billable service to be automatically adjudicated.) 
(Paragraph [0017] of Pacha. The teaching describes several rules, i.e. a set of conditions, which specifically effect how fast a claim can be adjudicated, e.g. if a rule fails and there is an error in the source material, the processing of the claims would take a longer time.)
Pacha further teaches utilize the program bundle to automatically verify codes for the billable service for participation in auto-adjudication and electronic funds transfer: 
(Paragraphs [0049]-[0050] of Pacha. The teaching describes that the system validates CPT codes that are authorized to be paid without review, equivalent to using the program bundle to verify codes for auto-adjudication and electronic funds transfer)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Shemesh, the program bundle teachings of Pacha. Paragraph [0021] of Pacha teaches that the present system provides an efficient paperless environment to review/examiner the source data without altering the integrity of the original documentation as compared to other systems. One of ordinary skill in the art would have added to Shemesh, the teaching of Pacha based on this incentive without yielding unexpected results. 
The combined teaching of Shemesh and Pacha does not explicitly teach automatically bypass the coding for coding for billing, insurance verification, claim scrubbing, and self-pay collection.
However Mahadkar teaches automatically bypass the coding for coding for billing, insurance verification, claim scrubbing, and self-pay collection:
(Paragraphs [0044], [0057] and [0080] and Figure 3C of Mahadkar. The teaching describes checking if the requested amount matches the pre-approved amount, equivalent to the fast pass token, and can determine if a certain amount should be issued, equivalent to determine if the encounter is billable or non-billable. For example, if the total amount for a knee surgery is $12,000.00 with $5,000.00 insured portion and $7,000.00 user responsibility, and the insurance provider may pre-load the user's HPP-Platform prepaid card with an amount of $5,000.00, the user may pre-load the HPP-Platform prepaid account with an amount of $7,000.00 himself, so that the prepaid account may be loaded with an amount of $12,000.00. Here, the insurance verification and self-pay collection elements are included in the pre-approved amounts. Once the pre-approved amount is received, the system determines if the procedure code submitted matches the procedure code that was used for the pre-approved amount. If the codes match, the insurance provider may authorize the transaction using pre-approved funds for insurance payment 353, and the healthcare provider 355 may receive a payment immediately. This action, in effect bypasses coding for billing the insurance additional amounts, insurance verification and self-pay collection after the procedure because everything was pre-approved prior to the procedure. This bypass also would have included skipping scrubbing the claims that would have happened had the bypass not occurred because if the codes do not match, the payment is denied and all the information needs to be resubmitted after the procedure, eliminating the benefit of the pre-approval.) 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Shemesh and Pacha, the fast pass token of Mahadkar. Paragraph [0017] of Mahadkar teaches that the disclosed invention provides for expedited healthcare claim processing and reduced processing latency in healthcare claim adjudication. One of ordinary skill in the art would have added to the combined teaching of Shemesh and Pacha, the teaching of Mahadkar based on this incentive without yielding unexpected results.
The combine teaching of Shemesh, Pacha and Mahadkar further teach upon determining the billable service of the encounter is eligible for auto-adjudication and electronic funds transfer, automatically bypass the coding for coding for billing, insurance verification, claim scrubbing, and self-pay collection: 
(Paragraphs [0025]-[0029] of Shemesh. The teaching describes an automated insurance claim fraud detection process (an auto-adjudication system). In particular, a data sharing architecture for a network of computers to perform insurance fraud detecting. The system 100 includes an insurance claim processing system 150 that receives information about insurance claims (e.g., by receiving an electronic file from a team leader, an employer, an employee, an insurance agent, a medical service provider, or a data storage unit 110). According to some embodiments, incoming telephone calls and/or documents from a doctor may be used to create information in a claim system 120 (create an encounter corresponding to a billable service provided to a patient) which, in turn, can provide information to the insurance claim processing system 150. The insurance claim processing system 150 may store information into and/or retrieve information from the data storage 110. The insurance claim processing system 150 communicates a recommended claim processing workflow (e.g., expedited or normal workflows), such as by transmitting an electronic file to a claim handler 160, a client device, an insurance agent or analyst platform, an email server, a workflow management system, a special investigation unit platform (e.g., to further examine questionable insurance claims), etc. By transmitting the claim data to an insurance agent, this constitutes automatically communicating claim data to a financial hub, i.e. the insurance provider via the insurance agent.)
(Paragraphs [0049]-[0050] of Pacha. The teaching describes that the system validates CPT codes that are authorized to be paid without review, equivalent to using the program bundle to verify codes for auto-adjudication and electronic funds transfer)
(Paragraphs [0044], [0057] and [0080] and Figure 3C of Mahadkar. The teaching describes checking if the requested amount matches the pre-approved amount, equivalent to the fast pass token, and can determine if a certain amount should be issued, equivalent to determine if the encounter is billable or non-billable. For example, if the total amount for a knee surgery is $12,000.00 with $5,000.00 insured portion and $7,000.00 user responsibility, and the insurance provider may pre-load the user's HPP-Platform prepaid card with an amount of $5,000.00, the user may pre-load the HPP-Platform prepaid account with an amount of $7,000.00 himself, so that the prepaid account may be loaded with an amount of $12,000.00. Here, the insurance verification and self-pay collection elements are included in the pre-approved amounts. Once the pre-approved amount is received, the system determines if the procedure code submitted matches the procedure code that was used for the pre-approved amount. If the codes match, the insurance provider may authorize the transaction using pre-approved funds for insurance payment 353, and the healthcare provider 355 may receive a payment immediately. This action, in effect bypasses coding for billing the insurance additional amounts, insurance verification and self-pay collection after the procedure because everything was pre-approved prior to the procedure. This bypass also would have included skipping scrubbing the claims that would have happened had the bypass not occurred because if the codes do not match, the payment is denied and all the information needs to be resubmitted after the procedure, eliminating the benefit of the pre-approval.)
As per claim 2, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 1. 
Pacha further teaches wherein the codes are Healthcare Common Procedure Coding System (HCPCS) or Current Procedural Terminology (CPT): 
(Paragraph [0031] of Pacha. The teaching describes that the coding schemes used by the system include definitions of HCPCS/CPT® and ICD-9/10 codes.)
As per claim 3, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 1.
Pacha further teaches further comprising initiating processing to charge for the billable service with the encounter:
(Paragraph [0048] of Pacha. The teaching describes charging for billable services.)
As per claim 4, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 3. 
Pacha further teaches further comprising creating a post adjudicated claims data report for a payer system:
(Paragraph [0016] of Pacha. The teaching describes using an audit module to create a report illustrating patterns of irregularities within source data to identify fraudulent data.)
As per claim 5, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 4. 
Mahadkar further teaches further comprising communicating a notice to a health plan system of the health plan: 
(Paragraph [0044] of Mahadkar. The teaching describes sending the medical appointment data to a medical insurance provider, equivalent to a health plan system of a health plan.)
As per claim 6, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 5. 
Mahadkar further teaches further comprising creating a billing record for auto-adjudicated transaction fee, the billing record having 835 remittance data and electronic funds transfer data: 
(Paragraphs [0069], [0105] and [0109] of Mahadkar. The teaching describes creating a transaction record for an auto-adjudicated transaction fee. The billing record having insurance scheme information, equivalent to 835 remittance data and electronic funds transfer data. The system communicates the transaction record to a patient financial system.)
As per claim 7, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 6. 
Mahadkar further teaches further comprising communicating the billing record to an analytics system and a patient financial system:
(Paragraphs [0069], [0105] and [0109] of Mahadkar. The teaching describes creating a transaction record for an auto-adjudicated transaction fee. The billing record having insurance scheme information, equivalent to 835 remittance data and electronic funds transfer data. The system communicates the transaction record to a patient financial system.)
As per claim 8, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 5. 
Mahadkar further teaches further comprising, upon determining the medical service for encounter is not eligible for auto-adjudication and electronic funds transfer, continuing with normal claim processing by communicating the encounter to a healthcare clearinghouse or to the health plan of the patient:
(Paragraph [0044] and Figure 2A of Mahadkar. The teaching describes determining if a medical service is qualified for a prepaid service equivalent to auto-adjudication and subsequent electronic funds transfer. The teaching further describes continuing with normal claims processing if the medical service is not eligible for auto-adjudication and electronic funds transfer. The teaching further describes that the medical appointment data as encounter data and sending the medical appointment data to a medical insurance provider, equivalent to a health plan.)
As per claim 9, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 1. 
Mahadkar further teaches further comprising, upon determining the encounter is eligible for a fast pass token, not billing a provider or health service for an insurance verification check:
(Paragraph [0080] and Figure 3C of Mahadkar. The teaching describes pre-authorizing a surgery if the surgery is qualified for pre-authorization, which allows them to bypass billing the insurance provider an additional amount.)
As per claim 10, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 9. 
Mahadkar further teaches further comprising setting a token eligible bit flag for this encounter:
(Paragraphs [0028] and [0077] of Mahadkar. The teaching describes determining if a user is qualified for pre-authorization for surgery, and if they are, then pre-authorizing them for a surgery. The teaching further describes storing the fast pass token for the encounter in an electronic record.)
As per claim 11, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 10. 
Mahadkar further teaches further comprising storing the token eligible bit flag:
(Paragraphs [0028] and [0077] of Mahadkar. The teaching describes determining if a user is qualified for pre-authorization for surgery, and if they are, then pre-authorizing them for a surgery. The teaching further describes storing the fast pass token for the encounter in an electronic record.)
As per claim 12, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 11. 
Mahadkar further teaches receiving an indication the billable service has been performed:
(Paragraph [0034] of Mahadkar. The teaching describes that the user receives a medical bill upon receiving treatment at the healthcare provider)
As per claim 13, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 12. 
Mahadkar further teaches further comprising, prior to evaluating a code set for accuracy, evaluating the encounter of the existence of the fast pass token eligible bit flag:
(Paragraph [0077] of Mahadkar. The teaching describes that prior to evaluating a code set for accuracy, evaluating the encounter for pre-authorization qualification, equivalent to the fast pass token eligible bit flag)
As per claim 14, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 13. 
Mahadkar further teaches upon determining the encounter has the fast pass token eligible bit flag set: assigning a fast pass token for the encounter, and storing the pass token for the encounter in an electronic medical record:
(Paragraphs [0028] and [0077] of Mahadkar. The teaching describes determining if a user is qualified for pre-authorization for surgery, and if they are, then pre-authorizing them for a surgery. The teaching further describes storing the fast pass token for the encounter in an electronic record.)
As per claim 19, 
Claim 19 is substantially similar to claim 1. Accordingly, claim 19 is rejected for the same reasons as claim 19. 
As per claim 20,
Claim 20 is substantially similar to claim 1. Accordingly, claim 20 is rejected for the same reasons as claim 20.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shemesh, Pacha and Mahadkar in further view of Burak et al. (US 2003/028482; herein referred to as Burak).
As per claim 15, 
The combined teaching of Shemesh, Pacha and Mahadkar teaches the limitations of claim 14. 
Shemesh further teaches upon determining the encounter has the fast pass token eligible bit flag set, bypassing an action for the encounter: 
(Paragraph [0005] and Figure 5 of Shemesh. The teaching describes determining whether to bypass an action for an encounter through the use of questionable loss indicators used to determine whether to perform an action, the action taught as analyzing a claim.)
Mahadkar further teaches wherein the action is preventing HCPCS or CPT code validation for the encounter:
(Paragraph [0080] and Figure 3C of Mahadkar. The teaching describes checking if the requested amount matches the pre-approved amount, equivalent to the fast pass token, and can determine if a certain amount should be issued, equivalent to determine if the encounter is billable or non-billable. This is the situation where the information of a) User Insurance profile, b) Procedure Code, and c) Payment estimate provide the proper information to pre-authorize a patient for payment in services to be rendered; bypassing billing a provider for code validation. In another implementation, when the two amounts do not match, the insurance provider may permit a tolerance level of difference, or may require further verification to approve the transaction having a different insured amount. This is the path where at least code validation is required and further cost would be incurred by the provider or health system because additional steps are required to make sure that the information is correct. In the former path, code validation, and by extension the billing of such to a provider or health system, as a whole is bypassed due to the fast pass token. In the latter path code does not include such a bypass. In the case of code validation bypass, this prevents the other path of code validation from being taken) 
The combined teaching of Shemesh, Pacha, and Mahadkar does not explicitly teach wherein the action is not billing the payer for the code validation. 
However Burak teaches wherein the action is not billing the payer for the code validation: 
(Paragraph [0050] of Burak. The teaching describes that after a claim is determined to be billable the system provides for a waive bill function which overrides the billing sequence instructions.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Shemesh, Pacha and Mahadkar, the ability to not bill a payer as in Burak. Paragraphs [0011]-[0012] of Burak teach that the disclosed system provides for an improved way to process claims that reduces time, cost and effort on unnecessary claim analysis. One of ordinary skill in the art would have add to the combined teaching of Shemesh, Pacha and Mahadkar, the teaching of Burak based on this incentive without yielding unexpected results. 
As per claim 16, 
The combined teaching of Shemesh, Pacha, Mahadkar and Burak teaches the limitations of claim 15. 
Mahadkar further teaches further comprising, during claim generation, determine whether the encounter is associated with a fast pass token, the fast pass token preventing billing a payer for claim scrubbing: 
(Paragraphs [0044] and [0080] and Figure 3C of Mahadkar. The teaching describes checking if the requested amount matches the pre-approved amount, equivalent to the fast pass token, and can determine if a certain amount should be issued, equivalent to determine if the encounter is billable or non-billable. The teaching describes pre-authorizing a surgery if the surgery is qualified for pre-authorization, which allows them to bypass billing the insurance provider an additional amount, this bypass including skipping scrubbing the claims that would have happened had the bypass not occurred.)
As per claim 17, 
The combined teaching of Shemesh, Pacha, Mahadkar and Burak teaches the limitations of claim 16. 
Mahadkar further teaches further comprising, upon determining the encounter is associated with a fast pass token bypassing claim scrubbing for the encounter:
(Paragraphs [0044] and [0080] and Figure 3C of Mahadkar. The teaching describes checking if the requested amount matches the pre-approved amount, equivalent to the fast pass token, and can determine if a certain amount should be issued, equivalent to determine if the encounter is billable or non-billable. The teaching describes pre-authorizing a surgery if the surgery is qualified for pre-authorization, which allows them to bypass billing the insurance provider an additional amount, this bypass including skipping scrubbing the claims that would have happened had the bypass not occurred.)
As per claim 18, 
The combined teaching of Shemesh, Pacha, Mahadkar and Burak teaches the limitations of claim 16. 
Mahadkar further teaches further comprising not billing the payer for claim scrubbing: (Paragraphs [0044] and [0080] and Figure 3C of Mahadkar. The teaching describes checking if the requested amount matches the pre-approved amount, equivalent to the fast pass token, and can determine if a certain amount should be issued, equivalent to determine if the encounter is billable or non-billable. The teaching describes pre-authorizing a surgery if the surgery is qualified for pre-authorization, which allows them to bypass billing the insurance provider an additional amount, this bypass including skipping scrubbing the claims that would have happened had the bypass not occurred.)

Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered.
Applicant’s arguments pertaining to double patenting rejections are not persuasive:
The examiner is bound to make every rejection that they can in the effort to keep to compact prosecution. Accordingly, the examiner will not remove these rejections until such a time where the claims are amended to not require the double patenting rejection or a Terminal Disclaimer is filed.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 112 are persuasive. The applicant has made amendments to obviate this rejection. However, due to the amendment, new rejections under 35 U.S.C. 112 have been made. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive:
The applicant argues that each of the claims as a whole integrate any purported judicial exception into a practical application. To support this argument, the applicant presents what they refer to as an “improvement in computerized-adjudication of medical encounters”. The applicant presents advantages of including a specific way to solve a specific technical problem enable specific encounters to bypass normal, standard encounter financial processing checks to ensure clean claims. The as-filed specification, as argued, describes a number of advantages gained by the elements recited in the claims over conventional industry practice. 
The examiner respectfully disagrees. The applicant has presented a number of advantages to the system but the applicant has failed to articulate how any of these advantages specifically address a deficiency in technology. For example, the applicant articulates that the present system may save users money by avoiding fees through the bypass system. However, this advantage has nothing to do with an improvement to technology. Rather it demonstrates a business incentive that can be achieved through generic technology, as opposed to improving the technology itself. The whole concept of bypassing insurance verification billing, code validation, and/or claim scrubbing when conditions are met is fundamentally a human activity that is being applied to generic technological environment.
The applicant further argues that when appropriately considered as a whole under Step 2A, the features of the pending claims include utilizing real-time decision support integrated into a clinical workflow that is included in the program bundle, to ensure adherence to evidence-based standards. As argued, current methods are unable to process real-time financial transactions so a provider can be paid at the time of the encounter or when the service occurs prior to claim generation. Furthermore, current methods are also unable to automatically prevent steps of the adjudication. 
The examiner respectfully disagrees with this argument. The applicant appears to be arguing that because previous systems could not process these real-time transactions, this feature amounts to a practical application of the abstract idea under Step 2A Prong 2. However, it also appears that the applicant is arguing that because previous systems could not process these real-time transactions, this feature amounts to something that was not well-known, routine, or conventional under Step 2B. The examiner requests clarification of this argument. Either way, the examiner has clearly demonstrated that the additional elements to the abstract idea have not successfully integrated the abstract idea into a practical application or provided something significantly more than the abstract idea. Specifically, with regard to the real-time transactions, this feature is recited at such a high level of generality, this element amounts to part of the abstract idea. There is no description or argument as to what steps are taken to achieve the real-time elements in the technological environment and human being are able to make real-time decisions and transactions. Accordingly, this feature is merely taking an abstract idea and generally linking the action to a technological environment. 
The applicant further argues that the pending claims do not merely attempt to claim the result alone. It is in the incorporation of the claimed features, not the user of the computer, that improves the computerized-adjudication of medical encounters process.
The examiner respectfully disagrees. There is no evidence that the steps claimed, implemented on generic technology would have improved the technology itself. The applicant has failed to identify in the specification, argument or otherwise how any technological feature that is improved. Vaguely asserting that the pending claims improve the computerized adjudication of medical encounters process without describing what technology or technological process or feature is being improved does not make the pending claims recite a technological improvement. Rather, the examiner has clearly shown in the rejection above that the pending claims are directed to an abstract idea and have no additional limitation that successfully integrates the abstract idea into a practical application or is something significantly more.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive:
The applicant further argues that the only step taught by Mahadkar that occurs upon receiving medical treatment is the patient may use the prepaid card to release the funds for payment and is therefore deficient in teaching an enablement of coding for billing, insurance verification, claim scrubbing, and/or self-pay collection to be bypassed. 
The examiner respectfully disagrees with this argument. Paragraphs [0044], [0057] and [0080] and Figure 3C of Mahadkar are instructive in showing that there is much more going on with the payment card than merely releasing funds. The teaching describes checking if the requested amount matches the pre-approved amount, equivalent to the fast pass token, and can determine if a certain amount should be issued, equivalent to determine if the encounter is billable or non-billable. For example, if the total amount for a knee surgery is $12,000.00 with $5,000.00 insured portion and $7,000.00 user responsibility, and the insurance provider may pre-load the user's HPP-Platform prepaid card with an amount of $5,000.00, the user may pre-load the HPP-Platform prepaid account with an amount of $7,000.00 himself, so that the prepaid account may be loaded with an amount of $12,000.00. Here, the insurance verification and self-pay collection elements are included in the pre-approved amounts. Once the pre-approved amount is received, the system determines if the procedure code submitted matches the procedure code that was used for the pre-approved amount. If the codes match, the insurance provider may authorize the transaction using pre-approved funds for insurance payment 353, and the healthcare provider 355 may receive a payment immediately. This action, in effect bypasses coding for billing the insurance additional amounts, insurance verification and self-pay collection after the procedure because everything was pre-approved prior to the procedure. This bypass also would have included skipping scrubbing the claims that would have happened had the bypass not occurred because if the codes do not match, the payment is denied and all the information needs to be resubmitted after the procedure, eliminating the benefit of the pre-approval.
The applicant’s remaining arguments are rendered moot in light of the examiner’s preceding arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604. The examiner can normally be reached M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.N./Examiner, Art Unit 3686        


/MARK HOLCOMB/Primary Examiner, Art Unit 3686